Citation Nr: 1705329	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-33 890a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbar spine degenerative disease prior to May 20, 2015, and entitlement to an evaluation in excess of 40 percent thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbar radiculopathy, left lower extremity.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbar radiculopathy, right lower extremity. 

4.  Entitlement to a disability rating greater than 30 percent for service-connected bilateral flat feet.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the RO.  This case was most previously before the Board in April 2015.

As detailed in the Board's October 18, 2016 correspondence, the issue of entitlement to a rating in excess of 30 percent for bilateral flat feet has essentially been raised by the record (in correspondence received in October 2014 and November 2016) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.

The issues of entitlement to increased evaluations for service-connected lumbar spine degenerative disease, left lower extremity radiculopathy, and right lower extremity radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In April 2013, the Board issued a decision that granted a 30 percent disability rating for service-connected bilateral flat feet, effective the date of the grant of service connection - February 25, 2002.  This award was implemented via an October 2013 rating decision.

2.  The Veteran did not appeal the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).


CONCLUSION OF LAW

The claim for a disability rating greater than 30 percent for flat feet is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2013, the Board granted the Veteran a 30 percent rating, but no higher, for bilateral flat feet, with an effective date of February 25, 2002.  The Board decision considered the entire appeal period, beginning with the effective date of the grant of service connection on February 25, 2002.  The decision was accompanied with notice on how the Veteran could effectuate an appeal to the Court and that any appeal to the Court needed to be accomplished in 120 days.  That decision was final on the date it was mailed.  38 C.F.R. § 20.1100(a) (2015).  In October 2013, the AOJ issued a rating action solely for purpose of implementing the Board's decision April 2013 decision.  

Instead of appealing the Board's decision, the Veteran's attorney filed a notice of disagreement (NOD) with the April 2013 rating decision in October 2014.  In an April 2015 remand, the Board stated that a timely NOD had been filed to the October 2013 rating decision and remanded the claim for issuance of a statement of the case (SOC).  See 38 C.F.R. § 19.9(c) (2016); Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ issued a SOC in August 2015 and the Veteran filed a timely substantive appeal in October 2015.  However despite the procedural steps taken in this case, this issue is not properly on appeal.  

In October 2016, the Board notified the Veteran's representative that the Board was going to consider whether the October 2014 submission was a valid notice of disagreement and that he had 60 days to response.  In November 2016, the Veteran's representative provided argument in support of the position that the NOD was valid.  The Veteran's attorney further argued that any increased evaluation awarded based on this NOD would not relate back to the 2002 effective date, as it was understood that the Board decision was indeed final.  Accordingly, the Veteran's attorney requested an increased evaluation going forward or that the October 2014 NOD be interpreted as a new claim for an increased evaluation.  As indicated above, the Board has interpreted the 2014 submission not as an NOD, but as a new claim for an increased evaluation.

The October 2014 correspondence cannot serve as a NOD, as the Veteran is, in essence, expressing his dissatisfaction with the final Board decision.  See 38 C.F.R. § 20.201 (providing that a notice of disagreement can only be filed with respect to an adjudicative determination by the AOJ).  In this case, when the October 2013 rating decision implemented the Board's grant of a 30 percent disability rating for flat feet, the issue was already final and not subject to review by the AOJ.  The Veteran (or his attorney) cannot challenge the merits of the Board's April 2013 decision by expressing disagreement with the AOJ's implementing rating decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  

Nor can the October 2014 NOD be construed as a motion for reconsideration of the April 2013 Board decision.  "[F]iling a motion for reconsideration at an RO constitutes a constructive filing of a motion for reconsideration at the Board." Fithian v. Shinseki, 24 Vet. App. 146, 154 (2010).  "[S]trict compliance as to where within the Board, or even within VA, the motion for reconsideration must be filed is not required."  Fithian, 24 Vet. App. at 155.  However, these cases are distinguishable because on the face of the NOD, the Veteran's attorney is specifically disagreeing with the October 2013 rating decision and not filing a motion for reconsideration. 

Further, a motion for reconsideration must be in writing and must include (1) the name of the veteran, (2) the applicable VA file number, and (3) the date of the Board's decision to be reconsidered.  38 C.F.R. § 20.1001(a) (2016); Kouvaris v. Shinseki, 22 Vet. App. 377 (2009).  A request for reconsideration must also set forth the alleged obvious error of fact or law in the applicable decision of the Board, or other appropriate basis for requesting reconsideration.  38 C.F.R. § 20.1001(a); Kouvaris, 22 Vet. App. 377.  The NOD at issue here did not meet any of these requirements as it specifically disagrees with a prior rating decision, not the Board decision. 

The April 2013 Board decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Accordingly, the issue is dismissed.


ORDER

The claim for entitlement to a disability rating greater than 30 percent for service-connected bilateral flat feet is dismissed.


REMAND

Remand is required regarding the issue of entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disease prior to May 20, 2015, and entitlement to an evaluation in excess of 40 percent thereafter.  Although a May 2015 VA examination was conducted, recent case law renders that examination inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  For example, the Board notes that findings from that examination appear insufficient to assess the Veteran's spine in passive motion.  Accordingly, the Veteran should be afforded another VA examination.

Because the Veteran's lumbar radiculopathy disabilities will be evaluated on remand, the issues are inextricably intertwined and must be considered together.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that in a recent VA examination (October 2014) it was noted that the Veteran had retired from his employment due to difficulty with lifting and standing, suggesting that such was related to his service-connected disabilities.  As such, TDIU must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Develop a claim for TDIU, to include providing the Veteran appropriate notice and determining whether an examination or examinations in this regard are necessary.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after August 17, 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine disability and bilateral lower extremity lumbar radiculopathy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaires.  Additionally, the examiner must test the range of motion in active and passive motion and in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also assess all neurological abnormalities due to the lumbar radiculopathy, to include left and right lower extremity radiculopathy, and any bowel or bladder impairment.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including entitlement to a TDIU.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


